BARKETT, Justice.
We accepted jurisdiction in order to review the conflicting decisions of Mason v. Boyung, 502 So.2d 27 (Fla. 2d DCA 1987), and Gant v. Tallahassee Memorial Regional Medical Center, 490 So.2d 1020 (Fla. 1st DCA 1986), quashed sub nom. Barnett Bank of East Polk County v. Fleming, 508 So.2d 718 (Fla.1987). The issue to be resolved was whether a prematurely filed motion to dismiss for failure to prosecute under Florida Rule of Civil Procedure 1.420(e) constitutes “record activity” sufficient to bar dismissal of the action. However, we have recently answered this question in the negative in Barnett Bank.
Accordingly, the decision of the Second District is approved.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, GRIMES and KOGAN, JJ., concur.